RECORD IMPOUNDED

               NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-5929-17T2

STATE OF NEW JERSEY,

     Plaintiff-Respondent,
                                          APPROVED FOR PUBLICATION

v.                                                 June 22, 2020

                                             APPELLATE DIVISION
STEVEN R. FORTIN,

     Defendant-Appellant.
_______________________

          Argued telephonically April 29, 2020 –
          Decided June 22, 2020

          Before Judges Koblitz, Whipple and Gooden Brown.

          On appeal from the Superior Court of New Jersey, Law
          Division, Middlesex County, Indictment No. 95-09-
          1197.

          Tamar Y. Lerer argued the cause for appellant (Joseph
          E. Krakora, Public Defender, attorney; Tamar Y. Lerer,
          Assistant Deputy Public Defender, of counsel and on
          the briefs).

          Nancy A. Hulett argued the cause for respondent
          (Christopher L.C. Kuberiet, Acting Middlesex County
          Prosecutor, attorney; Nancy A. Hulett, Acting Assistant
          Prosecutor, of counsel and on the brief).
            Dana Delger, (Skadden Arps Slate Meagher & Flom
            LLP) of the New York bar, admitted pro hac vice,
            argued the cause for amicis curiae Innocence Project
            Inc. (Skadden Arps Slate Meagher & Flom LLP,
            attorneys; Maura Barry Grinalds, Edward L. Tulin, and
            Benjamin J. Rankin, of counsel; Andrew Muscato,
            Vanessa Potkin, and Dana Delger, on the brief).

      The opinion of the court was delivered by

KOBLITZ, P.J.A.D.

      Defendant Steven R. Fortin, whom juries twice convicted of a brutal 1994

sexual assault and murder, appeals from a May 4, 2018 order denying his motion

for a new trial based on newly discovered scientific evidence that casts doubt on

the reliability and scientific validity of bitemark identification. We affirm.

      In September 1995, defendant was indicted for first-degree knowing or

purposeful murder, N.J.S.A. 2C:11-3(a)(1) and (2); first-degree felony murder,

N.J.S.A. 2C:11-3(a)(3); first-degree robbery, N.J.S.A. 2C:15-1; first-degree

murder while committing a sexual assault, N.J.S.A. 2C:11-3(a)(3); and first-

degree aggravated sexual assault, N.J.S.A. 2C:14-2(a). The State sought the

death penalty.




                                                                          A-5929-17T2
                                        2
      Prior to defendant's first trial for the murder and sexual assault of M.P.,1

the New Jersey Supreme Court affirmed, in an interlocutory appeal, the ruling

allowing the State to introduce N.J.R.E. 404(b) evidence that defendant had

committed a similar sexual assault against Maine State Trooper V.G. based on

the unusual combination of bitemarks found on M.P.'s and V.G.'s chin and left

breast. State v. Fortin (Fortin I), 162 N.J. 517, 519 (2000). The Court also held

that Robert Hazelwood, the State's proposed expert on violent sexual crimes,

could be qualified as an expert on the ritualistic and signature aspects of the

crime under N.J.R.E. 702, but could not testify on the "ultimate issue" of

whether the person who assaulted V.G. in Maine was the same person who

murdered M.P. in New Jersey. Id. at 525-29. The Court found that Hazelwood's

testimony could be helpful to the jury in showing that the evidence established

an "unusual pattern," provided he could "from a reliable database offer evidence

that a combination of bitemarks on the breast, bitemarks on the chin, and rectal

tearing inflicted during a sexual attack is unique in his experience of

investigating sexual assault crimes." Id. at 532.




1
  We use initials to preserve the privacy of a victim of sexual offenses. R. 1:38-
3(12).
                                                                         A-5929-17T2
                                        3
      In 2000 a jury convicted defendant and sentenced him to death for the

1994 murder and sexual assault of M.P. Our Supreme Court reversed that

conviction and remanded for a new trial, in part because Hazelwood failed to

produce a "reliable database," let alone "any database," as required by Fortin I.

State v. Fortin (Fortin II), 178 N.J. 540, 558, 586-90 (2004).

      Prior to the retrial, in an interlocutory appeal before our Supreme Court,

the State sought to again introduce defendant's sexual assault of V.G. as N.J.R.E.

404(b) evidence, to demonstrate that the bitemarks on V.G. "were akin to a

signature that identified defendant as M.P.'s killer." State v. Fortin (Fortin III),

189 N.J. 579, 584 (2007). The Court held that "the State is required to provide

expert testimony . . . to explain the unique aspects of the [V.G.] and [M.P.]

sexual assaults that would permit a jury to conclude that both crimes are the

handiwork of the same person." Id. at 597. The State was also permitted "to

present the bite-mark evidence in context and therefore material details of the

[V.G.] sexual assault [could not] be censored," however, "[t]estimony

describing that assault . . . is subject to specific jury instructions explaining the

limited use of 'other crimes' evidence under N.J.R.E. 404(b)." Id. at 585. Lastly,

the Court held that the State's experts must "provide defendant with a database

of cases supporting" their testimony. Id. at 597-98.


                                                                            A-5929-17T2
                                         4
      In 2007 defendant was retried and convicted of murder, felony murder,

and two counts of aggravated sexual assault. Although defendant's convictions

carried a sentence of death, the death penalty was abolished in New Jersey prior

to the penalty-phase trial. See N.J.S.A. 2C:11-3. After a penalty-phase trial

before a new jury in 2010, defendant was sentenced to life without parole.2 We

affirmed defendant's conviction and sentence. State v. Fortin, No. A-1163-10

(App. Div. Oct. 20, 2015) (slip op. at 40-41), certif. denied, 224 N.J. 125 (2016).

      Presented as an application for post-conviction relief in 2018, defendant

moved for a new trial based on newly discovered scientific evidence regarding

the reliability of bitemark evidence.       He argued that since 2007, several

wrongful convictions based on bitemark identification had been overturned and

a consensus had emerged disproving the fundamental premise underlying the

forensic discipline.

                            I. The State's 2007 case.

      In August 1994, defendant and his then-girlfriend, Dawn Archer, resided

at the Douglas Motel, located in the close vicinity of a QuickChek, Bud's Hut




2
  See State v. Fortin (Fortin IV), 198 N.J. 619, 632-33 (2009) (explaining why
a penalty-phase trial was required and defendant's exposure to life without
parole was appropriate.)
                                                                          A-5929-17T2
                                        5
restaurant, and the Gem Motel, where M.P. resided with her boyfriend, Hector

Fernandez, and her four young children.

      On the evening of August 11, Archer and defendant walked to visit a

friend, Charles Bennett, who lived south of the two motels. They stopped at the

QuickChek to buy cigarettes, arriving at Bennett's apartment around 9:00 p.m.

They all drank alcohol together until defendant and Archer began to argue, when

Bennet asked them to leave at about 10:30 p.m.

      According to Archer, they continued arguing after they left Bennett's

apartment. Defendant became violent, threw her to the ground, and choked,

kicked and cursed at her. She broke free and ran into Bud's Hut yelling:

"Somebody call 911. He's beating me up." As Archer waited for the police, she

left the restaurant "to see if [defendant] was still around" and saw him running

back toward the Gem Motel.

      Bennett testified that at about 11:15 p.m., defendant returned to his

apartment looking for Archer. Bennett noticed that defendant, who was wearing

shorts and a tank top, had scratches on his legs, but not on his face or arms.

Bennett asked defendant how he got the scratches, and defendant replied that he

had had a fight with Archer in the Bud's Hut parking lot.




                                                                       A-5929-17T2
                                       6
      At about the same time, M.P. left the Gem Motel and walked to the

QuickChek to buy food for her family. A time-stamped receipt showed that at

11:29 p.m., M.P. purchased three cheese steak sandwiches and other food items.

She then walked back towards the Gem Motel on the dirt trail commonly used

by local residents.

      When M.P. did not return, her boyfriend Fernandez became concerned and

went to look for her. He found groceries and M.P.'s sandals strewn on the

ground on the dirt trail to the QuickChek. As he bent down to pick up the

sandals, he saw M.P., who was naked from the waist down, lying in one of the

four uninstalled concrete sewer pipes that had been placed on the ground. He

pulled her out of the pipe and attempted to revive her.

      M.P.'s face was badly beaten, she had bloodstains on her face, arms, and

hands and her shirt was soaked with blood. County investigators collected blood

sample evidence, several loose hairs, and a Marlboro cigarette butt from inside

the eight-and-one-half-foot-long pipe near M.P.'s body.

      The investigators also found the groceries M.P. had purchased from the

QuickChek on the ground near her body, including the three cheese steak

sandwich containers, one of which was empty, a bloody dollar bill, and the time -

stamped receipt. The police found M.P.'s shorts, with her underwear still inside,


                                                                        A-5929-17T2
                                       7
hanging in a tree on a nearby street, and a partially eaten cheesesteak sandwich

a short distance from the shorts.

      Dr. Marvin Shuster, the chief medical examiner, arrived at the scene at

2:10 a.m. and determined that M.P.'s death had occurred approximately two

hours earlier. Dr. Geetha Natarajan, who had been both Chief Medical Examiner

for Middlesex County and Acting State Medical Examiner, testified that the

cause of M.P.'s death was asphyxiation, assault and strangulation, and that she

had sustained injuries consistent with manual strangulation, including a

fractured hyoid bone, hemorrhaging on the subcutaneous tissue, and abrasions

to her neck. M.P. also sustained numerous injuries as a result of blunt force

trauma, including injuries to her eyes, bruises to her face, the inside of her lips

and chest, and a fractured nasal bone. Although no traces of semen were found,

Natarajan concluded that M.P. had been sexually assaulted and her multiple anal

lacerations were consistent with forceful penetration by a finger or hand.

      Natarajan further identified "two circular patterned abrasions on the left

side of [M.P.'s] chin" as bitemarks, other "bitemarks on the upper quadrant of

[her] left breast, and injury to her left nipple. Photos of the injury to M.P.'s left

breast," one with her arm down and another with her arm extended, were taken.

She testified that bitemarks were "uncommon" in sexual assault homicides, and


                                                                            A-5929-17T2
                                         8
that in her thirty-years of experience as a medical examiner, in which she had

performed between 6000 and 7000 autopsies and supervised four to five times

that number, she had never seen that combination of bitemarks.

      On August 13, 1994, Archer saw defendant for the first time since their

altercation. She noticed that defendant had scratches on his face, neck and arm.

Archer testified that she had not scratched defendant during their argument, and

that defendant did not have the scratches when she last saw him two nights

before. Archer and defendant later reunited and traveled to Maine, where

defendant's parents lived.

      About eight months later, on April 3, 1995, Maine State Trooper V.G. was

off duty and driving home in a marked patrol car when she stopped to investigate

a car parked on the shoulder facing in the wrong direction. The driver, later

identified as defendant, produced a driver's permit and said he was lost. He

could not find his registration or insurance. After detecting a strong odor of

alcohol, V.G. asked him to take a seat in the front passenger side of her patrol

car while she administered a series of sobriety tests. Defendant was initially

"very cooperative." V.G. concluded that defendant was driving while under the

influence and radioed for back-up assistance from an on-duty officer.




                                                                        A-5929-17T2
                                       9
      While waiting for back-up, V.G. and defendant "chitchat[ted]" as she

wrote out his summonses. After defendant had been seated in the car for about

forty-five minutes, he told V.G. that he had a "proposition" for her and suggested

that she allow him to drive away and they "forget the whole thing." V.G.

responded that the charges were serious and he would be arrested.

      V.G. testified that defendant "just explode[d]," grabbed her around the

neck, and hit her head against the door of the car, causing her to lose

consciousness. When she woke, she was naked from the waist down and her

shirt had been pulled up exposing her breasts. Her eyes were nearly swollen

shut, her face and lips were swollen, her nose had been badly broken, her

esophagus was bruised, her vagina and anus were sore, and she had bitemarks

on her left breast and chin.    Her vaginal bruising was consistent with the

insertion of a finger or a thumb, and a large area of anal bruising was consistent

with the insertion of multiple fingers or a thumb.

      Defendant was arrested later that night and charged with kidnapping,

aggravated assault, assault on an officer, and attempted gross sexual assault.

State v. Fortin, 318 N.J. Super. 577, 589 (App. Div. 1999), aff’d, 162 N.J. at




                                                                         A-5929-17T2
                                       10
535. He later pleaded guilty to all charges.3 The Maine police found two packs

of Marlboro cigarettes in defendant's car. As part of the investigation, the

officers brought defendant to an orthodontist, who took photos and made stone

cast and wax molds of defendant's teeth.

       On April 24, 1995, the New Jersey police went to Maine to speak to

defendant, who was in custody. Defendant waived his Miranda4 rights and

confirmed that he had been living with Archer at the motel in the summer of

1994. He recalled going to Bennett's residence with Archer on the evening of

August 11, 1994, but denied assaulting her, although when confronted with the

police report from that evening, he admitted that she may have fallen after he

pushed her.

       Defendant admitted that he read a newspaper account of M.P.'s murder

but denied any involvement. The officers asked him about the scratches on his

face that Archer had observed, which defendant claimed were old scars. He

admitted smoking Marlboro cigarettes.



3
  In November 1995, defendant was sentenced to an aggregate twenty-year term
of imprisonment. Fortin, 318 N.J. Super. at 589. Evidence of defendant's assault
of V.G. was admitted into evidence in New Jersey at both the guilt-phase and
penalty-phase retrials under N.J.R.E. 404(b). Fortin, slip op. at 9.
4
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                       A-5929-17T2
                                      11
        After an officer told defendant that the bitemarks on M.P. matched his

dental records, defendant said: "If the evidence shows that I did it, it would

probably be the reason, and I must have been involved, I don't remember ." He

also stated, "I'm not admitting anything. If the proofs show I did it, then I must

have done it, I don't recall." He asked if he could be charged with manslaughter

rather than murder and, if not, whether the officers could guarantee that he

would not receive the death penalty. When the officers asked defendant for

permission to record a formal, taped statement, defendant asked for an attorney

and did not speak further.

        In March 1995, Cellmark, a private lab, tested the cigarette butt found at

the scene of M.P.'s murder, revealing two sources of DNA, an unknown primary

donor, and a secondary or minor donor. In May 1995, after the V.G. assault,

Cellmark received a sample of defendant's blood and retested the items.

Defendant could not be ruled out as the primary source of the DNA on the

cigarette butt. However, testing from 1994 of the saliva on the cigarette butt by

the State Police Laboratory was positive for amylase, a constituent of saliva and

blood group A, which was not consistent with either defendant's or M.P.'s blood

type.




                                                                         A-5929-17T2
                                        12
      Ten years later, before the retrial, the State resubmitted the cigarette butt

to Cellmark to conduct more powerful and sophisticated Y-STR (short tandem

repeat on Y-chromosome) testing—testing unavailable in 1995.             In 2005,

polymerase chain reaction and Y-STR testing confirmed that defendant was the

primary contributor to the DNA obtained from the cigarette butt; the frequency

for that result was one in ten quadrillion thereby virtually eliminating any other

source of the DNA. Cellmark could not reconstruct M.P.'s DNA, and thus could

not determine if she was the secondary source of DNA on the cigarette butt.

      Several experts testified on behalf of the State at trial with regard to the

bitemark evidence. Hazelwood, the State's expert in violent criminal behavior,

did not testify as he had in the first trial about the unique similarities between

the M.P. and V.G. assaults. He instead testified that every violent sexual crime

has a modus operandi and the motivation is power and anger. Some sexual

assault cases involve ritualistic behavior, and in a few cases a "signature," or a

"unique combination of behaviors" run across a series of crimes.

      Adam J. Freeman, D.D.S., the State's expert in forensic odontology, who

although not yet board certified in forensic dentistry, was Director of the

Forensic Dentistry Program at Columbia University, a member of various

professional organizations and the author of a number of scientific publications,


                                                                          A-5929-17T2
                                       13
testified as to the rarity of the combination of chin and breast bitemarks alone.

His testimony focused on an analysis he had conducted in 2003 on the results of

a survey he sent to 1100 forensic dentists in twenty-six countries. See Adam J.

Freeman et al., Seven Hundred Seventy Eight Bitemarks: Analysis by Anatomic

Location, Victim and Biter Demographics, Type of Crime, and Legal

Disposition, 50 J. Forensic Sci. 1436 (Nov. 2005). No cases in the survey

reported bitemarks to the breast and the chin only.        Freeman agreed that

bitemarks to the breast were relatively common in sexual assault cases, but

bitemarks to the chin were not. No more than five cases involving bites to the

chin were reported in the survey.

      Lastly, Dr. Lowell J. Levine, an American Board of Forensic Odontology

(ABFO) Diplomate and board certified forensic odontologist, opined within a

reasonable degree of scientific certainty that based on his review of the autopsy

photos, M.P. had a bitemark on her left breast and multiple bitemarks on her

chin. Levine compared the bitemarks to the impressions taken of defendant's

teeth and concluded that the bitemarks on M.P.'s chin were consistent with

having been caused by defendant, the injury to her nipple was consistent with a

bitemark but he could not determine if it was caused by defendant, and that if

M.P.'s arm was raised when the bitemarks to her breast occurred "then there is


                                                                        A-5929-17T2
                                      14
a high degree of probability within reasonable scientific certainty it was done

by [defendant]." If her arm was not raised, Levine concluded that the bitemark

"could have been done by [defendant]," but he could not make that

determination with "a high degree of probability."

      Levine also found, within a reasonable degree of scientific certainty, that

V.G. had multiple bitemarks on her chin and an egg-shaped bitemark on her left

breast. The injury to her left nipple was consistent with having been caused by

teeth, but he could not make that determination "with reasonable scientific

certainty." He compared the bitemarks to the molds of defendant's teeth and

concluded that defendant could have caused the bitemarks to V.G.'s chin, and

that the bitemarks to her breast were "consistent" with defendant. Levine

emphasized that while he could not "say with certainty [defendant] did it," he

could not "exclude [defendant] either."

      Levine demonstrated for the jury how he made the comparisons by placing

the edges of the model of defendant's teeth over the injury pattern depicted on

the photos of M.P.'s and V.G.'s bitemarks, and then finding points of similarities

between the model and the photos. He explained that bitemarks become visible

through bruises that exhibit certain characteristics.




                                                                         A-5929-17T2
                                       15
         He stated that bitemark comparison theory is based on the idea that every

individual has a unique set of teeth. He demonstrated that fact by comparing

the mold of defendant's upper teeth, which were very straight with spaces

between them, to the molds of three other individuals' teeth. He admitted it was

not a precise science.

         Defense counsel questioned Levine about a previous case in which he

testified that the bitemarks were to "a high degree of probability" caused by the

defendant, but DNA evidence had exonerated that defendant.

                              II. The defense at trial.

         Dr. Norman D. Sperber, a practicing dentist, forensic odontologist and

ABFO Diplomate, testified as an expert in forensic odontology for the defense.

Sperber testified that bitemark analysis has several serious limitations because

skin is a poor medium for recording the pattern of teeth because it is "very

movable" and "very unstable."        He explained that skin is elastic and thus

indentations made by teeth will rebound, leaving a mark smaller than the biter's

teeth.     Further complicating the analysis, bitemarks are generally bruises

consisting of the diffusion of blood under the skin, and therefore do no t

accurately depict teeth marks.




                                                                          A-5929-17T2
                                        16
      In contrast to identification by dental x-rays and DNA analysis, he

maintained that bitemark evidence was not reliable nor a "true science" and was

more useful in excluding than identifying suspects. He testified that bitemark

analysis testimony had been responsible for many cases of misidentification,

including a case in Arizona against a defendant, who had been nicknamed "the

snaggletooth killer," and was eventually exonerated by DNA evidence.

      Despite his reservations about the reliability of bitemark evidence, he

reviewed the autopsy photos and determined that the lesion on M.P.'s chin was

"probably" a bitemark, but that the one on her breast was most likely not.

Sperber demonstrated how he superimposed the overlay of defendant's bite

pattern over the photograph of the marks on M.P.'s chin and breast, pointed out

how the overlay and photograph did not match, and testified that based on that

comparison, he concluded that defendant was "excluded absolutely" from

having made the bitemarks.      Sperber admitted, however, that he had not

reviewed V.G.'s bitemarks. He also admitted that he had testified in another

case that bitemark evidence was helpful and reliable.

      Dr. Robert C. Shaler, Ph.D., the defense expert in DNA analysis, agreed

with Cellmark's conclusion that defendant was the primary source of the DNA




                                                                       A-5929-17T2
                                     17
on the cigarette butt, but testified that he had concluded that based on M.P.'s

partial virtual DNA profile, she was not the secondary source of the DNA.

                           III. Motion for a new trial.

      In support of his motion for a new trial, defendant submitted a certification

and report by Dr. Charles M. Bowers, a board certified forensic odontologist,

who opined that as a result of "the advancement of science since [the retrial in]

2007," Levine's testimony was "irretrievably flawed," and the admission of

bitemark evidence "would not now be considered acceptable as a means of

human identification."

      Bowers set forth that Levine, as an ABFO Diplomate, was subject to the

ABFO standards and guidelines relating to bitemark evaluations. He maintained

that under the revised ABFO guidelines, Levine's 2007 testimony at defendant's

retrial that there was a "high degree of probability within reasonable scientific

certainty" that a bitemark was caused by a specific individual was no longer

permitted.5 The revised guidelines limited bitemark linkage testimony to a


5
   A revised 2018 Guideline provides that an ABFO Diplomate is prohibited
from expressing a conclusion "unconditionally linking a bitemark to a
dentition." See American Board of Forensic Odontology (ABFO), Standards and
Guidelines for Evaluating Bitemarks (rev. Feb. 19, 2018), http://abfo.org/wp-
content/uploads/2012/08/
ABFO-Standards-Guidelines-for-Evaluating-Bitemarks-Feb-2018.pdf
[hereinafter ABFO Guidelines].
                                                                          A-5929-17T2
                                       18
conclusion that: "1) the suspect cannot be excluded[;] 2) the suspect is

excluded[;] or 3) there is insufficient evidence for analysis." He claimed that

those changes were "due to the growing number of DNA exonerations" since

defendant's 2007 retrial.

      According to Bowers, "[t]he record of wrongful convictions associated

with bitemark identification opinions has expanded extensively since . . . 2007."

"As of 2018, there have been [twenty-eight] exonerations, case dismissals, and

incarceration releases, where the wrongful conviction of indictment originally

rested on bitemark evidence." Bowers had been involved in nine of those

exonerations. Levine had been involved in two known wrongful convictions

and indictments. Bowers emphasized that "[c]ases where defendants have been

exonerated after [f]orensic dentists have, at trial, used the same terminology,

techniques and non-science based assumptions" as Levine.

      Bowers set forth that since 2007, a number of independent scientific

bodies have rejected the scientific basis used in bitemark analysis. First, Bowers

cited to a 2009 report by the National Academy of Science (NAS), a private,

nonprofit scientific society that advises the federal government on scientific and

technical matters, which addressed the scientific validity of several forensic

disciplines, including bitemark evidence. See Nat'l Research Council of the


                                                                         A-5929-17T2
                                       19
Nat'l Academies, Strengthening Forensic Science in the United States: A Path

Forward 173-76 (2009).6 In its report, the NAS stated that: "Although the

identification of human remains by their dental characteristics is well

established in the [f]orensic science disciplines, there is continuing dispute over

the value and scientific validity of comparing and identifying bitemarks." Id. at

173 (footnote omitted).

      The NAS listed the following basic problems inherent in bitemark analysis

and interpretation:

            (1) The uniqueness of the human dentition has not been
            scientifically established.

            (2) The ability of the dentition, if unique, to transfer a
            unique pattern to human skin and the ability of the skin
            to maintain that uniqueness has not been scientifically
            established.

                  i. The ability to analyze and interpret the scope
            or extent of distortion of bitemark patterns on human
            skin has not been demonstrated.

                  ii. The effect of distortion on different
            comparison techniques is not fully understood and
            therefore has not been quantified.

            (3) A standard for the type, quality, and number of
            individual characteristics required to indicate that a


6
         The         full         report        is            available           at
https://www.ncjrs.gov/pdffiles1/nij/grants/228091.pdf.
                                                                          A-5929-17T2
                                       20
     bitemark has reached a threshold of evidentiary value
     has not been established.

     [Id. at 175-76 (footnotes omitted).]

The NAS summarized its assessment of bitemark analysis as follows:

           Despite the inherent weaknesses involved in
     bitemark comparison, it is reasonable to assume that the
     process can sometimes reliably exclude suspects.
     Although the methods of collection of bitemark
     evidence are relatively noncontroversial, there is
     considerable dispute about the value and reliability of
     the collected data for interpretation. Some of the key
     areas of dispute include the accuracy of human skin as
     a reliable registration material for bitemarks, the
     uniqueness of human dentition, the techniques used for
     analysis, and the role of examiner bias. The ABFO has
     developed guidelines for the analysis of bitemarks in an
     effort to standardize analysis, but there is still no
     general agreement among practicing forensic
     odontologists about national or international standards
     for comparison.

            Although the majority of forensic odontologists
     are satisfied that bitemarks can demonstrate sufficient
     detail for positive identification, no scientific studies
     support this assessment, and no large population studies
     have been conducted. In numerous instances, experts
     diverge widely in their evaluations of the same
     bitemark evidence, which has led to questioning of the
     value and scientific objectivity of such evidence.

           Bitemark testimony has been criticized basically
     on the same grounds as testimony by questioned
     document examiners and microscopic hair examiners.
     The committee received no evidence of an existing
     scientific basis for identifying an individual to the

                                                                 A-5929-17T2
                               21
            exclusion of all others. That same finding was reported
            in a 2001 review, which "revealed a lack of valid
            evidence to support many of the assumptions made by
            forensic dentists during bitemark comparisons." Some
            research is warranted in order to identify the
            circumstances within which the methods of forensic
            odontology can provide probative value.

            [Id. at 176 (emphasis added) (footnotes omitted).]

      Second, Bowers cited to a series of published scientific articles in which

the authors, like defense expert Sperber, concluded that dentition is not unique

and that human skin cannot accurately record human dentition. See Mary A.

Bush et al., Statistical Evidence for the Similarity of the Human Dentition, 56 J.

Forensic Sci. 118 (2011) ("statements of dental uniqueness with respect to

bitemark analysis in an open population are unsupportable"); H. David Sheets

et al., Dental Shape Match Rates in Selected and Orthodontically Treated

Populations in New York State: A Two-dimensional Study, 56 J. Forensic Sci.

621 (2011) ("[r]esults of studying these populations show that dental matches

can occur, and that statements of certainty concerning individualization in such

populations should be approached with caution"); Mary A. Bush et al.,

Similarity and match rates of the human dentition in three dimensions:

relevance to bitemark analysis, 125 Int. J. Leg. Med. 779 (2011) ("study suggests

that there may not be a scientific basis for a general expression of dental


                                                                         A-5929-17T2
                                       22
uniqueness when the incisal edges of the six anterior teeth are considered");

Mary A. Bush et al., Inquiry into the Scientific Basis for Bitemark Profiling and

Arbitrary Distortion Compensation, 55 J. Forensic Sci. 976 (2010) ("bitemark

profiling and arbitrary distortion compensation may be inadvisable").

      Third, Bowers referenced a 2016 report by the Texas Forensic Science

Commission (TFSC), a statutorily created body tasked with managing accredited

forensic disciplines and ensuring the integrity and reliability of forensic

evidence in Texas criminal courts. See Texas Forensic Sci. Comm'n, Forensic

Bitemark Comparison Complaint Filed by National Innocence Project on Behalf

of Steven Mark Chaney 1-17 (Apr. 12, 2016) (the TFSC Report). 7 In its report,

the TFSC made two threshold findings: (1) "there is no scientific basis for

stating that a particular patterned injury can be associated to an individual ’s

dentition" and (2) "there is no scientific basis for assigning probability or

statistical weight to an association." Id. at 11-12.

      The TFSC concluded that "[a]t the current time, the overwhelming

majority of existing research does not support the contention that bitemark

comparison can be performed reliably and accurately from examiner to examiner



7
  Available at
https://www.txcourts.gov/media/1440871/finalbitemarkreport.pdf.
                                                                        A-5929-17T2
                                       23
due to the subjective nature of the analysis." Id. at 12. In reaching that

conclusion, the TFSC found of "tremendous concern" a 2015 study titled,

Construct validity of bitemark assessments using the ABFO Decision Tree,

coauthored by Freeman, one of the State's experts. TFSC Report at 12. In that

study, the authors asked ABFO Diplomates to review photographs of 100

patterned injuries. Id. at 13. "The study revealed an enormous spread of

decisions among the Diplomates on the basic question of whether the patterned

injury was in fact a bitemark." Ibid.

            The TFSC recommends that bitemark comparison not
            be admitted in criminal cases in Texas unless the
            following are established:

            1. Criteria for identifying when a patterned injury
            constitutes a human bitemark. This criteria should be
            expressed clearly and accompanied by empirical testing
            to demonstrate sufficient inter and intra-examiner
            reliability and validity when the criteria are applied.

            2. Criteria for identifying when a human bitemark was
            made by an adult versus a child. This criteria should be
            expressed clearly and accompanied by empirical testing
            to demonstrate sufficient inter and intra-examiner
            reliability and validity when the criteria are applied.

            3. Rigorous and appropriately validated proficiency
            testing using the above criteria.

            4. A collaborative plan for case review including a
            multidisciplinary team of forensic odontologists and
            attorneys.

                                                                       A-5929-17T2
                                        24
             [Id. at 15-16.]

      Lastly, Bowers cited to a September 2016 report by the President's

Council of Advisors on Science and Technology (PCAST). See President's

Council of Advisors on Science and Technology, Forensic Science in Criminal

Courts: Ensuring Scientific Validity of Feature-Comparison Methods (Sept. 20,

2016) (the PCAST Report). 8         The PCAST Report concluded that "[f]ew

empirical studies have been undertaken to study the ability of examiners to

accurately identify the source of a bitemark. Among those studies that have

been undertaken, the observed false positive rates were so high that the method

is clearly scientifically unreliable at present." Id. at 87.

      PCAST cited to an Australian study 9 where fifteen odontologists were

asked to comment "about six images of supposed bitemarks, [which resulted in]

wide-ranging opinions among the practitioners on the origin, circumstance, and

characteristics of the patterned injury for all six images." Id. at 85. The study

found that "[s]urprisingly, [odontologists] with the most experience . . . tended



8
 https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/
PCAST/pcast_forensic_science_report_final.pdf.
9
  Page M. Taylor & M. Blenkin, Expert interpretation of bitemark injuries – a
contemporary qualitative study, 58 J. Forensic Sci. 664 (May 2013).
                                                                        A-5929-17T2
                                        25
to have the widest range of opinions as to whether a mark was of human dental

origin or not." Ibid.

      Bowers concluded that "[t]he totality of these scientific advances present

a clear and compelling certainty that the bitemark testimony used in [defendant's

2007 retrial] is now considered flawed and insufficient to meet current standards

for scientific admissibility."

      The Innocence Project (IP) submitted a brief in support of defendant's

motion, arguing that defendant was entitled to a new trial "untainted by the

grossly unreliable bitemark evidence originally introduced against him." IP

stated that a scientific consensus doubting the fundamental premises of the field

had emerged, concluding that forensic odontologists cannot reliably 1) identify

injuries as bitemarks because skin is an unreliable medium, 2) associate a

bitemark with the teeth of an individual and 3) quantify the probability of the

match. IP argued that after defendant's retrial in 2007, "every neutral scientific

body to have examined bitemarks has rejected it as entirely unreliable," citing

to the 2009 NAS Report, the TFSC Report, the PCAST Report, and the revised

ABFO Guidelines.

      In opposition to the motion, the State cited to a series of reports by various

associations that were highly critical of the PCAST Report for disregarding large


                                                                           A-5929-17T2
                                       26
bodies of scientific evidence and legal precedence, discrediting the courtroom

process to test the admissibility and weight of forensic evidence, and calling for

an end to the use of most forensic evidence in criminal investigations and

prosecutions. See, e.g., Jack D. Roady, The PCAST Report: A Review and

Moving Forward—A Prosecutor's Perspective, 32:1 Crim. Just. 9 (2017).

      Then-Attorney General Loretta Lynch did not adopt the PCAST Report

recommendations, reasoning, that "when used properly, forensic science

evidence helps juries identify the guilty and clear the innocent, and the

department believes that the current legal standards regarding the admissibility

of forensic evidence are based on sound science and sound legal reasoning." Id.

at 13 (quoting Gary Fields, White House Advisory Council Report Is Critical of

Forensics Used in Criminal Trials; U.S. Attorney General says Justice

Department won't adopt recommendations, Wall St. J., Sept. 20, 2016).

      The State also argued that the list of cases cited by Bowers as examples

of wrongful convictions due to bitemark evidence were distinguishable because

"none of [those] cases . . . involved facts like those in this case, which include

two sets of bitemarks on different victims, one set of which [was known to come]

from defendant." In addition to the bitemark evidence, defendant's DNA was

on the cigarette butt found in the pipe at the crime scene. Thus, the State


                                                                         A-5929-17T2
                                       27
maintained that the key evidence in this case was both the bitemark and the DNA

evidence. The State also argued that this was not newly discovered evidence

because the reliability of the bitemark evidence was raised at the 2007 trial and

could have been raised on direct appeal.

      Defendant raises the following issues on appeal:

            POINT I: NEW SCIENTIFIC EVIDENCE HAS
            EMERGED SINCE THE TIME OF DEFENDANT'S
            TRIAL THAT DEMONSTRATES THAT BITEMARK
            ANALYSIS IS NOT A SCIENTIFICALLY VALID
            DISCIPLINE AND HAS NO PLACE IN THE
            COURTROOM. THAT SCIENTIFIC EVIDENCE
            CONSTITUTES      NEWLY       DISCOVERED
            EVIDENCE. ON THE BASIS OF THAT EVIDENCE,
            WHICH IS MATERIAL TO DEFENDANT'S GUILT,
            DEFENDANT IS ENTITLED TO A NEW TRIAL.

            A.  THE NEW SCIENTIFIC UNDERSTANDING
            THAT BITEMARK ANALYSIS IS UNRELIABLE
            AND ITS WIDESPEAD REJECTION AMONG
            SCIENTISTS OF THE FIELD IS NEWLY
            DISCOVERED EVIDENCE THAT COULD NOT
            HAVE BEEN DISCOVERED AT THE TIME OF
            TRIAL.

            B.  THE NEW SCIENTIFIC UNDERSTANDING
            THAT BITEMARK ANALYSIS IS UNRELIABLE
            AND NOT GENERALLY ACCEPTD IS MATERIAL
            TO DEFENDANT'S GUILT. IN A NEW TRIAL
            WHERE THE BITEMARK EVIDENCE WERE
            PROPERLY EXCLUDED, THE JURY'S VERDICT
            WOULD PROBABLY BE DIFFERENT.



                                                                        A-5929-17T2
                                       28
              C.  IN THE ALTERNATIVE, THE CASE SHOULD
              BE REMANDED FOR AN EVIDENTIARY
              HEARING ON THE NEWLY DISCOVERED
              EVIDENCE.

                        IV. Denial of motion for new trial.

      Defendant argues that the trial court erred in denying his motion for a new

trial on the basis of newly discovered evidence on the reliability and scientific

validity of bitemark analysis. Rule 3:20 provides that a defendant's motion for

new trial may be "made at any time" and should be granted "if required in the

interest of justice."

      "[A] defendant may seek a new trial where advances in scientific

methodology previously unavailable would likely have changed the result."

State v. Armour, 446 N.J. Super. 295, 305 (App. Div. 2016). That is because

"[s]cience moves inexorably forward and hypotheses or methodologies once

considered sacrosanct are modified or discarded. The judicial system, with its

search for the closest approximation to the 'truth,' must accommodate this ever -

changing scientific landscape." State v. Behn, 375 N.J. Super. 409, 429 (App.

Div. 2005).

      "[T]o qualify as newly discovered evidence entitling a party to a new trial,

the new evidence must be (1) material to the issue and not merely cumulative or

impeaching or contradictory; (2) discovered since the trial and not discoverable

                                                                         A-5929-17T2
                                       29
by reasonable diligence beforehand; and (3) of the sort that would probably

change the jury's verdict if a new trial were granted." State v. Carter, 85 N.J.
300, 314 (1981). "All three [prongs of the] test[] must be met before the

evidence can be said to justify a new trial." Carter, 85 N.J. at 314. "The

defendant has the burden to establish each prong is met." State v. Smith, 29 N.J.
561, 573 (1959).

      We review a motion for a new trial decision for an abuse of discretion.

Armour, 446 N.J. Super. at 306. Questions of law are reviewed de novo. State

v. Miles, 229 N.J. 83, 90 (2017).

      In denying defendant's motion for a new trial, the trial court found under

prong two of the Carter test that this was not "newly discovered evidence." The

court reasoned that although the ABFO Guidelines and some of the other

information, including the 2009 NAS Report, the TFSC Report, and the PCAST

Report, had been published after defendant's retrial in 2007, the substance of the

reports was not "new" in that "the jury was made aware of the problems of

bitemark evidence" through the testimony of Levine and Sperber. The court also

found that the supporting evidence cited by Bowers could have been raised much

earlier than 2018.




                                                                         A-5929-17T2
                                       30
      Under prongs one and three, the court found that the State's case against

defendant was "extremely strong in terms of circumstantial evidence," notably

that defendant's DNA was on the cigarette butt found in the pipe where M.P.

was murdered, and defendant was in the area at the time and was scratched, and

thus he was not convicted solely on the bitemark evidence. The court also found

that the impact of the expert testimony on bitemark analysis was mitigated

because "Levine was very conservative in his approach," and the jury was able

to see the actual comparisons between the bitemarks and the molds of

defendant's teeth.

                          A. Prong two of the Carter test.

      "Prong two of the Carter test recognizes that judgments must be accorded

a degree of finality and, therefore, requires that the new evidence must have

been discovered after completion of trial and must not have been discoverable

earlier through the exercise of reasonable diligence." State v. Ways, 180 N.J.
171, 192 (2004). "The defense must 'act with reasonable dispatch in searching

for evidence before the start of the trial.'" State v. Nash, 212 N.J. 518, 550

(2013) (quoting Ways, 180 N.J. at 192). "R[ule] 3:20-2 presents a viable means

by which a defendant can seek a new trial" based on newly discovered scientific

evidence "if he [or she] can now show that recently improved scientific


                                                                       A-5929-17T2
                                     31
methodology, not available at the time of trial, would probably have changed

the result." State v. Halsey, 329 N.J. Super. 553, 559 (App. Div. 2000).

      For example, in Behn, the defendant, who was convicted of felony murder

in 1997, moved for a new trial based on newly discovered evidence regarding

bullet lead composition. 375 N.J. Super. at 413-14. At trial, the State's expert

in bullet lead composition analysis, "[Charles] Peters testified that each source

of lead used by a bullet manufacturer is unique and that there are millions of

different sources of lead." Id. at 420. He stated that a comparison of the bullet

fragments recovered from decedent's body with bullets found in defendant's

possession revealed that they were "analytically, indistinguishable ." Id. at 421.

He found "the fragments either came from the same box of bullets as those found

in defendant's possession or other boxes that were manufactured on 'the same

day' from the 'same source' of lead." Ibid. The defense "was not able to obtain

an expert to refute the opinions of Peters, and ultimately Peters' trial testimony

stood unrebutted." Id. at 419.

      We determined that the results of studies conducted by forensic

metallurgists after the defendant's trial, "was newly discovered." Id. at 429. We

cited to affidavits submitted in support of the motion in which the metallurgists

stated that it "was not known until late 2002 that there existed no valid and


                                                                         A-5929-17T2
                                       32
relevant database of bullet compositions, nor any meaningful or comprehensive

studies, to permit interpretation of the forensic significance of an alleged 'match'

of bullet compositions." Id. at 426. Thus, "no amount of reasonable diligence

could have uncovered this information, since it did not exist previously." Id. at

429. Further, whatever any other experts, including those mentioned in two

other prior out-of-state cases, "might have been able to say on the subject, none

could have refuted Peters' testimony in the way that [the metallurgists] could,

since the basis for the impeachment did not exist in April 1995 when defendant's

trial was conducted." Ibid. (footnote omitted). See also Armour, 446 N.J.

Super. at 312 (noting that given the undisputed advances in fingerprint

identification systems, the evidence "would not have been reasonably

discovered prior to or during trial").

      Similarly, in State v. Peterson, 364 N.J. Super. 387, 390-91 (App. Div.

2003), the defendant brought a motion to obtain post-conviction forensic DNA

testing of evidence under N.J.S.A. 2A:84A-32a. We held that the DNA testing

qualified as newly discovered evidence "even though some early forms of DNA

testing were in use at the time of defendant's trial in 1989, [because] DNA testing

has become more common and more reliable in the intervening fourteen years."

Id. at 398. We were satisfied that the DNA testing "was not 'discoverable by


                                                                           A-5929-17T2
                                         33
reasonable diligence before defendant's trial.'" Ibid. (quoting Carter, 85 N.J. at

314).

        In contrast, here, evidence was presented at trial on the substance of all of

the new reports, except the revised ABFO Guidelines.              For example, in

conformance with the 2009 NAS Report and PCAST Report, Sperber testified

that bitemark analysis was not reliable or a "true science." Sperber also testified,

in conformance with a series of scientific articles, that bitemark comparison

analysis had serious limitations because skin is "very movable," and thus does

not accurately depict teeth marks.        Further, Levine admitted that forensic

odontology was "an art based on science," and that unless an individual had a

"totally bizarre tooth," he "couldn't say with a hundred percent certainty that

somebody caused a particular bitemark."            In conformance with Bowers'

certification, both Levine and Sperber also testified that bitemark analysis

testimony had been responsible for cases of misidentification. Sperber also

testified that defendant was "excluded absolutely" from having made the

bitemarks on M.P.'s chin and breast.

        Furthermore, at the time of the retrial in 2007, scientific articles critical

of bitemark analysis evidence had been published, including a 2006 article by

Bowers, and thus the substance of the new reports could have been discovered


                                                                            A-5929-17T2
                                         34
through reasonable diligence. See C.M. Bowers, Problem-based analysis of

bitemark misidentifications: The role of DNA, Forensic Sci. Int., 159 Supp. 1

(2006) ("dental literature concerning bitemark methodology is surprisingly thin

and sorely lacking in rigorous scientific testing"); D.K. Whittaker, Some

laboratory studies on the accuracy of bitemark comparison, 25 Int'l Dent. J. 166

(1975) (suggesting that because identification of bitemarks on pig skin was

unreliable, similar difficulties may be encountered in identifying bites on human

skin); I.A. Pretty & D. Sweet, The scientific basis for human bitemark

analyses—a critical review, 41 Sci. & Justice 85 (2001) ("review revealed a lack

of valid evidence to support many of the assumptions made by forensic dentists

during bitemark comparisons"); I.A. Pretty, A web-based survey of

odontologists' opinions concerning bitemark analyses, 48 J. Forensic Sci. 1117

(2003) ("survey[ing] forensic dentists to obtain their views on a number of

crucial components of bitemark theory and contentious areas within the

discipline").

      The only entirely new evidence in this case was the 2016 revision to the

ABFO Guidelines. The revised ABFO Guidelines provide that "[a]n ABFO

Diplomate shall not express conclusions unconditionally linking a bitemark to a

dentition." See ABFO Guidelines at 1. They also provide that an odontologist


                                                                         A-5929-17T2
                                      35
should use only the following terms linking a dentition to a human bitemark:

"[e]xcluded as [h]aving [m]ade the [b]ite[]mark"; "[n]ot [e]xcluded as [h]aving

[m]ade the [b]ite[]mark"; and "[i]nconclusive." Id. at 3-4. "Stronger terms of

attribution are not condoned by the ABFO." Id. at 5. Although the Guidelines

have changed, in itself that change does not satisfy the second prong of the

Carter analysis.

                     B. Prongs one and three of the Carter test.

      Prong one of the Carter test provides that the new evidence must be

"material to the issue and not merely cumulative or impeaching or

contradictory." Carter, 85 N.J. at 314. Evidence is material if it "'would have

some bearing on the claims being advanced,' and includes evidence that supports

a general denial of guilt." Nash, 212 N.J. at 549 (quoting Ways, 180 N.J. at

188). "Determining whether evidence is 'merely cumulative, or impeaching, or

contradictory,' and, therefore insufficient to justify the grant of a new trial

requires an evaluation of the probable impact such evidence would have on a

jury verdict." Ways, 180 N.J. at 188-89 (quoting Carter, 85 N.J. at 314).

      In that regard, prongs one and three are "inextricably intertwined." Nash,

212 N.J. at 549.

            Therefore, the focus properly turns to prong three of the
            Carter test, whether the evidence is "of the sort that

                                                                        A-5929-17T2
                                      36
            would probably change the jury's verdict if a new trial
            were granted."      Carter, 85 N.J. at 314.          The
            characterization of evidence as 'merely cumulative, or
            impeaching, or contradictory' is a judgment that such
            evidence is not of great significance and would
            probably not alter the outcome of a verdict. Ibid.
            However, evidence that would have the probable effect
            of raising a reasonable doubt as to the defendant's guilt
            would not be considered merely cumulative,
            impeaching, or contradictory. Ibid.

            [Ways, 180 N.J. at 189.]

"The power of the newly discovered evidence to alter the verdict is the cen tral

issue . . . ." Id. at 191-92. The evidence must be "evaluated in light of the . . .

corroborative proofs in the record." See State v. Herrerra, 211 N.J. 308, 343

(2012). "[T]he third prong of Carter presents a mixed question of law and fact,

requiring that we give deference to 'supported factual findings of the trial court,

but review de novo the lower court's application of any legal rules to such factual

findings.'" Behn, 375 N.J. Super. at 432 (quoting State v. Harris, 181 N.J. 391,

416 (2004)).

      Under the first prong of the Carter test, the new evidence—the NAS

Report, ABFO Guidelines, TFSC Report, PCAST Report and the various

studies—is clearly material to the bitemark evidence, which was a "focal issue

of the trial and must be considered material." See State v. Henries, 306 N.J.

Super. 512, 531 (App. Div. 1997). The State focused on this evidence in its

                                                                          A-5929-17T2
                                       37
opening and closing arguments, and presented four witnesses who testified about

bitemarks: Hazelwood, Natarajan, Freeman and Levine.

      However, with the exception of the ABFO Guidelines, the new evidence

was cumulative, in that comparable evidence impeaching the bitemark evidence

and exonerations in other cases based on such evidence was offered at trial. The

impact of this "new" evidence was "not of great significance and would probably

not alter the outcome of a verdict." See Ways, 180 N.J. at 189. Because the

new evidence would not "effectively neutralize[] the State's expert testimony,"

this situation stands in direct contrast to Behn. See 375 N.J. Super. at 433.

      Further, even though the revised ABFO Guidelines are new, under prong

three, the imposition of those guidelines are not "of the sort that would probably

change the jury's verdict if a new trial was granted." Carter, 85 N.J. at 314.

Under the revised ABFO Guidelines, Levine could not "express conclusions

unconditionally linking a bitemark to a dentition."     ABFO Guidelines at 1.

During a new trial he would likely be limited to testifying that defendant's

dentition is "[n]ot [e]xcluded as [h]aving [m]ade the [b]itemark" to both M.P.

and V.G. ABFO Guidelines at 4. The jury knew, however, that defendant

caused the injuries to V.G. because he pled guilty to the crimes against V.G. in

Maine.


                                                                         A-5929-17T2
                                       38
      Under the new guidelines, ABFO Diplomates may identify a mark as a

human bitemark and can testify as to the rarity of a certain combination of

bitemarks. Thus, Levine could still testify that the marks on M.P.'s and V.G.'s

chin and left breast were bitemarks; Natarajan, who was not an ABFO

Diplomate, could still identify the marks on M.P.'s chin and left breast as

bitemarks and could testify that in her thirty years' experience she had never

seen that combination of bitemarks; and Freeman could still testify as to the

results of his survey in which he found no cases that reported bitemarks to just

the chin and the breast. As a result, although the jury would be presented at a

new trial with less definitive testimony by Levine linking the bitemarks to

defendant, the jury would still hear evidence that defendant could not be

excluded as having caused the bitemarks and that the combination of bitemarks

was highly unusual.     The new ABFO Guidelines would not preclude the

admission of the N.J.R.E. 404(b) evidence of defendant's sexual assault o f V.G.

      Levine's testimony was, as the trial court found, "conservative" and did

not unconditionally link the bitemarks to defendant. Moreover, as the trial court

found, there was other strong evidence in this case besides the bitemark

evidence, notably, defendant's DNA on the cigarette butt found inside the pipe

where M.P. was killed. His attack on Archer placed him in the area at the time


                                                                        A-5929-17T2
                                      39
of the murder, he had unexplained scratch marks on his face, neck and arms the

night of the murder, he was agitated and angry with Archer at the time of M.P.'s

murder, and he committed a very similar and highly unusual assault against V.G.

just months after M.P.'s murder.

      Lastly, bitemark evidence is currently admissible in New Jersey. State v.

Timmendequas, 161 N.J. 515, 624 (1999), cert. denied, 534 U.S. 858 (2001).

As defendant conceded, despite the evolving criticism by the scientific

community as to the reliability of this evidence, to date no court in the United

States has excluded expert testimony on bitemark identification. See Michael

A. Saks et al., Forensic bitemark identification: weak foundations, exaggerated

claims, 3 J. Law Biosci. 538 (2016). Courts have criticized the discipline, and

overturned convictions based on DNA evidence or repudiated testimony, but

have not overruled cases allowing admission. See In re Richards, 371 P.3d 195,

207-08 (Cal. 2016) (overturning the defendant's conviction where Sperber

clearly repudiated his trial testimony that the autopsy photograph depict ed a

human bitemark). Defendant failed to establish any of the three prongs of the

Carter test. The trial court did not abuse its discretion in denying the motion for

a new trial.




                                                                          A-5929-17T2
                                       40
                            C. Evidentiary hearing.

      Defendant argues in the alternative that the motion judge erred in failing

to conduct an evidentiary hearing on the reliability of the bitemark identification

evidence. Our Supreme Court has held that bitemark identification evidence

satisfies the requirements for admission under N.J.R.E. 702, Fortin III, 189 N.J.

at 593-94, 608-09, and the motion court properly considered the new reports in

addressing defendant's motion for a new trial. A more extensive evidentiary

hearing was not required.

      Affirmed.




                                                                          A-5929-17T2
                                       41